Citation Nr: 1719714	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  05-34 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) from January 26, 2003 to September 10, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran had active duty service from June 1984 to August 1984, and from November 1987 to November 1990.  He had additional reserve duty.

This case originally came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a May 2004 rating decision of the VA Regional Office (RO) in Seattle, Washington.  That decision in pertinent part granted service connection for atherosclerotic coronary artery disease, status-post myocardial infarction with a temporary 100 percent evaluation effective January 26, 2003, to continue at 10 percent from May 1, 2003 onwards.  The Veteran appealed from the initial disability rating.  

The claim for TDIU was first denied by a July 2005 rating decision, along with at that time claim of service connection for depression.  The Veteran filed timely Notice of Disagreement (NOD) later that month, however August 2005 Statement of the Case (SOC) only pertained to increased evaluation, coronary artery disease.  The aforesaid increased rating claim was later appealed.

To further summarize extensive procedural history, a June 2006 RO rating decision again denied TDIU, remaining unappealed.  By a January 2008 decision, the Board denied the appealed claim for increased rating for coronary artery disease.  
The appeal did not end there, as pursuant to applicable law the Board undertook appellate jurisdiction of the TDIU claim as an inextricably intertwined matter, given impact of service-connected cardiovascular disability upon employability.  See Rice v. Shinseki, 22 Vet. App, 447 (2009).  The Board then remanded the TDIU for  referral of the claim, as warranted, to the Director, VA Compensation Service (then the office of the "Compensation and Pension Service") for extraschedular consideration under 38 C.F.R. § 4.16(b), whereas the Veteran did not meet the section 4.16(a) schedular requirements.  

A May 2008 Travel Board hearing was held before a different Veterans Law Judge (VLJ) than the judge issuing this decision.  The Veteran was afforded opportunity for re-hearing after the first hearing judge retired, but attempts to reach him were unsuccessful and the case proceeds on the merits.    

Thereafter, by a February 2015 rating decision the RO granted the TDIU from September 10, 2012 to January 13, 2014.  On the whole, this reflected several developments, the November 2008 RO awarding service connection for depression with a 30 percent rating from January 26, 2003; the April 2014 RO award of 60 percent for coronary artery disease effective September 10, 2012, then 100 percent from January 14, 2014.  The TDIU corresponded to the time period during which the Veteran met the schedular requirements of 38 C.F.R. § 4.16(a) from September 2012 until January 2014, when a TDIU became moot for already assigned 100 percent schedular rating.  Another reason the TDIU was moot effective January 14, 2014 was the unavailability of Special Monthly Compensation (SMC) based on housebound status per holding in Bradley v. Peake, 22 Vet. App. 280, 294 (2008), given the overlap between cardiovascular disability basis for 100 percent schedular rating and TDIU.  The TDIU partially granted, there remained issue of entitlement prior to September 10, 2012.  Through February a 2015 Supplemental Statement of the Case (SSOC), the RO determined that the case would not be sent for extraschedular consideration for that time period.   

The Board's August 2016 remand reiterated that the case be forwarded for extraschedular consideration under 38 C.F.R. § 4.16(b).  That having occurred, the case remained denied at the RO level and has been returned to the Board.
     

FINDINGS OF FACT

1. The Regional Office set forth a July 2005 rating decision denying the original claim of TDIU, prior to when the Board assumed appellate jurisdiction of the matter.  The Veteran a filed timely NOD (SOC not forthcoming) and rendering the RO decision nonfinal, thus not a bar to retroactive consideration.

2. For several years up until 2008, the Veteran did not have disability compensation that met the TDIU schedular standards per 38 C.F.R. § 4.16(a).  Circumstances did not warrant TDIU on an extraschedular basis, as the Veteran was not established by competent medical evidence to be substantially incapable of gainful employment.

3. Based upon employment history, severity of service-connected disability, and  what the June 2011 VA examiner for a psychiatric condition indicated with regard to the Veteran's occupational capacity, depressive disorder and reasonably related symptomatology left the Veteran significantly limited in capacity for gainful employment on or around the time of that examination.  This arguably was present as examiner indicated on a consistent, long-term basis for several years.  


CONCLUSIONS OF LAW

1. The criteria are not met for a TDIU from January 26, 2003 to September 30, 2008.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 4.1, 4.3, 4.15, 4.16, 4.18, 4.19 (2016).

2. The criteria are met to establish a TDIU from October 1, 2008 to September 10, 2012 on extraschedular grounds.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.15, 4.16(b), 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) sets forth VA's duty to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  

The Board decision is to grant the claim in part.  As there is continuation of denial of TDIU for specific period of time, the Board herein addresses application of the VCAA to the matter.  VA's duty to notify is accordingly met by June 2005 correspondence.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA's duty to assist has been fulfilled through obtaining VA outpatient medical records, vocational counseling records, and records pertaining to a claim for disability benefits with the Social Security Administration (SSA).  The Veteran also has undergone VA examinations with medical opinions on employability.  In view of the ensuing claims file development, including referral to the appropriate VA agency office for initial review of extraschedular consideration, there has been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

A Board hearing was held.  The Veteran did not request re-hearing after the original hearing judge in this matter retired from the Board.  There is no indication of further evidence or information to obtain, as all warranted development has been completed.  On the record as it stands, the Board will proceed to a decision.

Applicable Law and Regulations 

Total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, when the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.  If there is only one such disability, it must be rated as at least 60 percent disabling.  Whereas, if there are two or more disabilities, at least one must be rated as at least 40 percent disabling and there must be sufficient additional service-connected disability to bring the combined rating to at least 70 percent.  38 C.F.R. §§ 4.15, 4.16(a) (2016).  Disabilities resulting from common etiology or single accident or affecting both upper and lower extremities are considered as one collective disability for the purpose of determining whether these threshold minimum rating requirements are met.

Provided a claimant does not meet these minimum percentage rating requirements of § 4.16(a) for consideration of a TDIU, he may still be entitled to this benefit on an extra-schedular basis under § 4.16(b) if it is established he is indeed unemployable on account of his service-connected disabilities.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  If the record supports the claim, the Board must first forward the case to the Director of the Compensation Service for extraschedular consideration.  The Board upon receipt of that determination is not bound to accept it, and may resolve the question of extraschedular entitlement of its own accord.  See Wages v. McDonald, 27 Vet. App. 233, 236 (2015) (the findings of the Director of Compensation Service on extraschedular consideration are not evidence, but rather a decision of the Agency of Original Jurisdiction (AOJ) reviewed de novo by the Board).  

The degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the Veteran is "[in]capable of performing the physical and mental acts required by employment," and is not based solely on whether he is unemployed or has difficulty obtaining employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor that takes his situation outside the norm since the VA Rating Schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  Id.; see also 38 C.F.R. §§ 4.1, 4.15.  

In evaluating a claim for a TDIU, the critical inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to cause unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Other factors that may receive consideration include his employment history, level of education and vocational attainment.  See 38 C.F.R. § 4.16; see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  By comparison, the impact of any nonservice-connected disabilities, or his advancing age, are not factors taken into consideration for this purpose.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

In addition, "marginal employment" shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  See Faust v. West, 13 Vet. App. 342, 355 (2000).  Substantially gainful employment is that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991), citing to VA Adjudication Procedure Manual, M21-1 (since updated at Part IV.ii.2.F.1.c (Nov. 9, 2015)).  See also Ferraro, 1 Vet. App. at 332 (determining that substantially gainful employment suggests "a living wage"). 

Where reasonably raised by the facts of a particular case, the Board must address the issue of whether the Veteran's ability to work might be limited to marginal  employment and, when appropriate, explain why the evidence does not demonstrate that the veteran is incapable of more than marginal employment.  See Ortiz-Valles v. McDonald, 28 Vet. App. 65, 71 (2016).

The matter at present before the Board is whether to award TDIU at any point 
prior to September 10, 2012, this the remaining issue following the grant of TDIU effective that same date.  (As indicated thus far, of TDIU was later discontinued January 14, 2014 only for reason of mootness.  The claim is limited in scope to what award is substantiated by the record prior to September 10, 2012).  

Background and Analysis

Having closely reviewed all the evidence before it, and applying relevant law, regulations and procedures for evidentiary review, the Board sees fit to retroactively award a TDIU for approximately one-year prior to existing effective date going back to October 1, 2008.  The claim for TDIU for the preceding time period, 
before October 1, 2008 remains in denied.  The result is a partial grant of benefit sought.       

As a preliminary concern, the Board finds the period for its review to begin from January 2003 onwards, the earliest effective date for an adjudicated service-connected disability.  This accounts for fact that the RO considered and denied a TDIU in a July 2005 rating decision, but the Veteran filed a timely NOD therefrom which meant that the July 2005 never attained finality.  It appears the RO did not properly respond by issuing an SOC as permitting appeal to the Board.  Still, the Board undertook jurisdiction itself of the TDIU years later under the Rice v. Shinseki holding.  Given the lack of finality of the July 2005 RO decision, the Board's inquiry will include the period preceding the RO unappealed determination.   

During this time the Veteran's disability compensation also did not meet or exceed the threshold schedular criteria for TDIU stated under 38 C.F.R. § 4.16(a).  That is why this claim proceeds on an extraschedular basis.  His service-connected disabilities were:  (1) ischemic heart disease with stent, status post myocardial infarction (previously coronary artery disease), rated 100 percent from January 26, 2003, 10 percent from May 1, 2003 until September 9, 2012; (2) hypertension, rated 20 percent, effective from January 26, 2003; and (3) depression, rated 30 percent from January 26, 2003.  Besides from January to May 2003, the Veteran did not have a either a single disability rated 60 percent, or single disability rated 40 percent with additional disability combined to 70 percent to meet the schedular criteria for TDIU.  Extraschedular consideration applies.  The question becomes one of the Veteran's employability in view of service-connected disability.

The Board finds a clearly indicated total impairment of working capacity approximately midpoint through the period under consideration, resulting in a partial benefit awarded from October 1, 2008 to September 9, 2012.  Primarily, the evidence of employability stems from periodic VA examinations, which addressed the severity and impact therefrom on employability due to mental health and cardiovascular ailments.    

Reviewing the evidence, the March 2003 lay statement of the Veteran's sister indicates that before the Veteran's having sustained a heart attack January 2003 he was an extremely busy and active person, he worked full time and created his own property maintenance business.  Since then he had a hard time focusing his attention on things that needed to be done, spent a great deal of time trying to figure out life direction, had not been able to return to work and became tired easily.

At an April 2004 VA examination for mental disorders, the Veteran reported employment prior to his having sustained a heart attack of working some 20 to 30 hours a week as a property manager, since the heart attack being able to work only 10 hours a week secondary to fatigue as well as chronic pain.  Following mental status interview and examination, the diagnosis/impression was depression not otherwise specified (NOS) - two-thirds secondary to history prior to January 2003 heart attack, one-third due to residuals of heart attack; and personality disorder, NOS.  According to the VA examiner, "overall impact of [the Veteran's] present psychological distress would pose the above difficulties for him in an occupational setting, however, would not necessarily preclude employment."  The Veteran remained competent to handle his own financial affairs and act in his own financial best interest, and attend to activities of daily life.  

A May 2004 examination report for cardiovascular disability offered no further relevant findings.  Nor did a VA opinion from June 2005 regarding mental disorders, apart from contravening the earlier medical finding that the January 2003 heart attack had aggravated depression, thereby presenting a basis for secondary service-connection for the diagnosed depressive disorder.

The March 2006 VA vocational rehab progress note indicates that the Veteran was considered to have some receptive communication difficulties.  He was told that he might have just enough income to apply for shared housing to get out of living in his vehicle.  The Veteran's conversation continued to be rambling and often fixated on certain topics.  According to the vocational counselor, "although the Veteran is better able to organize himself now that his environment is structured in the sheltered work shop, it is unlikely he would be successful outside a sheltered environment."  The Veteran was to work for six hours daily in a sheltered work shop to continue to assist him trying to get his life issues organized.  Otherwise vocational rehabilitation records from around this time period verify that the Veteran was found to have had a "serious employment handicap."

The Veteran's claim for Social Security Administration disability benefits was originally denied per a May 2006 agency decision.  A few years later SSA did grant full disability with that agency, for primary diagnosis of status-post reported myocardial infarction, with a secondary diagnosis of affective disorders.  

On VA examination again October 2008 for mental disorders, after full evaluation the diagnosis was depression, and PTSD was ruled out.  Further stated was that the Veteran was not mentally capable of managing benefit payments in his own interest because according to VA records he had not been willing to spend money to secure housing or improve his financial situation.  Mentally he occasionally had some interference in performing activities of daily living because of depression and anxiety.  According to this examiner the best description of the Veteran's level of psychiatric impairment was:  psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although, generally the Veteran was functioning satisfactorily with routine behavior, self-care and normal conversation.  This statement was supported by following symptoms, depressed mood and anxiety.  The Veteran had no difficulty understanding directions.  He did not appear to pose any threat of danger of injury to self or others.  The prognosis for the psychiatric condition was guarded.  

A November 2008 cardiovascular examination indicated that after extensive conversation with the Veteran and review of the records, it was clear that his cardiac condition was stable and his health was challenged more by his other existing health conditions.
    
On a January 2011 formal application for TDIU (VA Form 21-8940) the Veteran identified "blackouts" as the service-connected disability that prohibited him from following a substantially gainful occupation.  He listed prior work history with 
part-time jobs at a grocery store and in temporary capacity within VA, dates of employment unknown.  He was unemployed without income for the previous 12 months.  As for education, he had completed four years of college.

Pursuant to the Board's remand directive on June 2011 VA general examination, an opinion was provided on occupational capacity, stating that:  

Given the Veteran's objective medical findings [cardiovascular disorders; diabetes with uncontrolled peripheral neuropathy; blackouts], it was reasonable to expect, unless his diabetes and hypertension were controlled, that the syncopal episodes related to his diabetes and hyperlipidemia will prevent him from maintaining regular attendance and function at both physical and sedentary employment.  With appropriate medical care, it is predictable that these conditions would not prevent him from regular attendance and function at both physical and sedentary employment.

At his June 2011 VA examination for mental disorders, a history of mental health issues resistant to treatment regimen and at times suicidal ideation by the Veteran's report were noted.  Throughout clinical records for the past several years, there was a continued trail of depression, episodes of suicidality, psychotic thinking quite frequently, and general ineptitude in terms of living circumstances, job seeking or the like.  The Veteran had essentially been unemployed for several years, had been homeless, even living in his car at intervals, apparently willfully so, and rejecting at times well-meaning efforts of VA personnel to help him with housing and other such necessities.  Since the time of his last psychiatric examination for claims purposes, the Veteran's life had continued to be erratic and featured inpatient care intermittently, with psychotic content at times, outpatient treatment was sporadic marked by noncompliance with medication at times.  The Veteran described an ongoing chaotic life.  He had recently with government benefits procured a small studio apartment.  The Veteran had not held significant employment for two years or more, it being unclear exactly what ended the last few jobs except some dissatisfaction and possible depression.  After full evaluation the diagnosis given was major depressive disorder, chronic with intermittent suicidal ideation and psychotic content; schizotypal personality disorder.  
 
The VA examiner concluded the Veteran showed deficiencies in most areas including work, family relations, judgment, thinking and mood.  He had suicidal ideation at fairly close intervals, ongoing depression affecting his ability to function appropriately, difficulty in adapting to stressful circumstances, and a seeming inability to establish and maintain effective meaningful relationships.  According to examiner, the underlying personality disorder also contributes to distrust of others and provides and could not be ignored, although the major impact over time explicit in the "longitudinal record as contained in the claims file" was that from depression.  The examiner proffered that "the Veteran's service-connected depressive disorder described in detail above renders him unable to deal on an ongoing basis with work circumstances, forming and maintaining beneficial relationships, relating to others, and the like so that he does not appear capable of reentering the competitive workplace or sustaining substantial, gainful employment.  In view of the longitudinal course, this is more likely than not to be the case and to persist on into the foreseeable future."

The January 2017 memorandum of the Director of the Compensation Service did not recommend a TDIU on extraschedular basis, finding instead that "[b]ased on the totality of evidence of record, there is no extraschedular entitlement to TDIU due solely to service-connected conditions, or any collective impact."  The VA examination history revealed that impact of depression would not preclude employment.  Further, the April 2004 examination revealed the Veteran after sustaining a heart attack in 2003 was able to work still 10 hours per week as a property manager.  According to the memorandum, the Veteran had several nonservice-connected disabilities which had not been differentiated from nonservice-connected disabilities as to impact on employment.  

Having considered the above, the Board awards TDIU effective October 1, 2008, primarily based upon June 2011 VA examination for mental capacity, citing that service-connected depression over time effectively rendered the Veteran unemployable.  The Board finds this opinion credible and consistent with VA ongoing treatment records that chronicle the Veteran's treatment measures undergone, reported periods of intermittent suicidality, and some patterns of unusual behavior.  Arguably there is potential contributing pathology of a nonservice-connected etiology including personality disorder, and moreover, examiners disagreed about the extent to which depression pre-existed service as opposed to aggravation therein and/or by cardiovascular illness.  However, the June 2011 is clear in viewpoint that depression was the cause.  Nor is there clear opinion differentiating service-connected from nonservice-connected pathology, in which case service-connected is the presumed cause for impairment.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also Howell v. Nicholson, 19 Vet. App. 535, 540 (2006).  On grounds primarily of this unequivocal opinion, the very minimal work history and medical attention obtained, and not overlooking impact of cardiovascular disability with poor treatment history, the Board considers the threshold for TDIU on an extraschedular basis to be met.  

The assigned effective date must be determined.  The examiner strongly maintained that unemployability from depression was a "longitudinal" persistent problem.  The observation of such was grounded in review of the file, citing homelessness, suicidal ideation, inability to manage benefits (a fiduciary has been appointed), and repeat hospitalization over years.  The Board can accept the likelihood of a long-term problem, and is therefore assignment of an earlier effective date than the June 2011 examination.  Still, the Board's review of the record is constrained by the record before it.  At the October 2008 VA examination there was no mention of inability to maintain occupation, and the Veteran's depressive disorder was described in fairly mild to moderate terms.  Therefore, the Board will assign the TDIU effective from time of that examination date onwards, presuming that the condition worsened over time.  The Board believes this outcome is best in furtherance of VA's benefit-of-the-doubt doctrine, resolving reasonable doubt in the claimant's favor on a material issue.  Therefore, the TDIU becomes effective October 1, 2008.

Prior to this time period, TDIU is not warranted on an extraschedular basis.  Apart from one exception, VA examiners during this timeframe found the Veteran still capable of gainful employment and/or absent severe mental health history.  The one major exception, the March 2006 VA vocational counselor's progress report, posits the Veteran could not work in more than sheltered environment which implicates a marginal employment scenario, however, there is no reasonable basis to conclude that this determination was strictly speaking the causal result of solely service-connected disabilities.  Those VA examiners prior to this time who did have access to the claims file, and only considered effect of service-connected disability versus nonservice etiology did not state that conclusion.  Nor did a preceding VA examiner identify the Veteran's capacity at limited to work in a marginal setting.  The result is that there simply is not sufficient competent indication to substantiate an award of TDIU, particularly given the contrary opinions already of record notating the retained occupational capacity.  The Board is cognizant further of point raised by Veteran's representative that effectively, the Veteran's depression and other disorders were "underrated" which skewed the findings against a TDIU claim.  While arguably depression was periodically worse than a 30 percent rating would suggest, no claim has been filed nor is pending for increase, nor would it impact the analysis on extraschedular grounds.  

Accordingly, for reasons indicated, TDIU is partially granted.  VA's benefit-of-the-doubt doctrine has been applied to the foregoing decision.


ORDER

The claim for TDIU from January 26, 2003 to September 30, 2008 is denied.

However, a TDIU from October 1, 2008 to September 10, 2012 is granted, subject to the applicable law and regulations on VA compensation.   



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


